Name: Commission Regulation (EEC) No 1767/89 of 20 June 1989 on the issue of import licences for fresh sour cherries originating in Yugoslavia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 172/32 Official Journal of the European Communities 21 . 6 . 89 COMMISSION REGULATION (EEC) No 1767/89 of 20 June 1989 on the issue of import licences for fresh sour cherries originating in Yugoslavia Yugoslavia reach 3 000 tonnes, even taking account of quantities made available by licences which are not used or are partly used ; whereas the issuing of licences should be suspended until 31 December 1989 . HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1200/88 of 28 April 1988 establishing a surveillance mechanism for imports of sour cherries, fresh, originating in Yugoslavia ('), Whereas Yugoslavia has undertaken to limit its exports of that product to the Community to an annual quantity of 3 000 tonnes ; whereas Regulation (EEC) No 1200/88 provides that the Commission is to suspend the issuing of import licences once imports reach the abovementioned quantity ; Whereas Commission Regulation (EEC) No 1385/88 (2) lays down special detailed rules for the application of the system of import licences for fresh cherries originating in Yugoslavia ; Whereas at present the quantities covered by applications for import licences for fresh cherries originating in Article 1 For imports of fresh sour cherries falling within CN codes ex 0809 20 10 and ex 0809 20 90 originating in Yugoslavia, the issuing of import licences requested after 13 June 1989 is suspended until 31 December 1989 . Article 2 This Regulation shall enter into force on 21 June 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 June 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 115, 3 . 5. 1988, p. 7. (2 OJ No L 128, 21 . 5 . 1988, p . 19.